UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2340



In Re: WILLIAM NICHOLAS FORTESCUE, JR.,

                                                              Debtor.
_________________________


WILLIAMS NICHOLAS FORTESCUE, JR.,
                                                 Debtor - Appellant,

          versus


DAVID R. HILLIER, Trustee,
                                                 Trustee - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-95-100-1, BK-93-10347)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Nicholas Fortescue, Jr., Appellant Pro Se.          David R.
Hillier, Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming various

orders of the bankruptcy court. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Fortescue v.
Hillier, Nos. CA-95-100-1; BK-93-10347 (W.D.N.C. Aug. 15, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2